                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NOR'IH CAROLINA
                                 WESTERN DMSION
                                   No. 4:18-CR-6-D


UNITED STATES OF AMERICA                      )
                                              )
                                              )
                   v.                         )               ORDER
                                              )
O' JOSHUA ROBERTS,                            )
                                              )
                          Defendant.          )

       On September 8, 2020, O'Joshua Roberts ("Roberts" or "defendant'') moved for

compassionate release under the First Step Act ("First Step Act''), Pub. L. No. 115-391, § 603(b),

132 Stat. 5194, 5238--41 (2018) (codified as amended at 18 U.S.C. § 3582) [D.E. 39] and filed a

memorandum and documents in support [D.E. 39-1-39-3, 40]. On April 6, 2021, the government

responded in opposition [D.E. 43]. As explained below, the court denies Roberts's motion.

                                                  I.

       On June 4, 2018, with a written plea agreement, Roberts pleaded guilty to possession of a

firearm by a felon. See [D.E. 23, 24]. On September 5, 2018, the court held Roberts's sentencing

hearing and adopted the facts set forth in the Presentence Investigation Report ("PSR"). See [D.E.

28, 33, 36]. The courtdeterminedRoberts's total offense level to be 21, his criminal history category

to be IV, and his advisory guideline range to be 57 to 71 months' imprisonment. See [D.E. 36] 1.

After thoroughly considering all relevant factors under 18 U.S.C. § 3553(a), the court sentenced

Roberts to 66 months' imprisonment. See [D.E. 35]. Roberts ,did not appeal.

       On December 21, 2018, the First Step Act went into effect. See First Step Act, 132 Stat. at

5249. Before the First Step Act, only the Director of the Bureau of Prisons ("BOP") could file a

motion for compassionate release. Under the First Step Act, a sentencing court may, modify a
sentence of imprisonment either upon a motion of the Director of the BOP "or upon motion of the

defendant after the defendant has fully exhausted all administrative rights to appeal a failure of the

[BOP] to bring a motion on the defendant's behalf or the lapse of 30 days from the receipt of such

arequestbythewardenofthedefendant'sfacility, whichever is earlier." 18U.S.C. § 3S82(c)(l)(A).

       After a defendant meets the exhaustion requirement, a defendant must (1) demonstrate

"extraordinary and compelling reasons" for a sentence reduction, or (2) be at least 70 years old, have

served at least 30 years in prison, and have the Director of the BOP determine that the defendant is

not a danger to the safety of another person or the community. Id. In deciding to reduce a sentence

undersection3S82(c)(l)(A), acourtmustconsultthe sentencing factors in 18 U.S.C. § 3SS3(a) and

must ensure that a sentence reduction is "consistent with applicable policy statements" ofthe United

States Sentencing Commission (the "Commission"). Id.

       The Commission policy statements include U.S.S.G. § lBl.13. Section lBl.13 essentially

parrots section 3S82(c)(l)(A)'s requirements and adds that the defendant not be "a danger to the

safety of any other person or to the community." U.S.S.G. § lBl.13(2). Section 1Bl.13's

application notes provide examples ofextraordinary and compelling reasons, including: (A) serious

medical conditions ofthe defendant, (B) advanced age ofthe defendant when coupled with a serious

deterioration in physical and mental health due to aging and having served at least 10 years or 75%

of his or her imprisonment term (whichever is less), (C) family circumstances, or (D) another

extraordinary and compelling reason. See U.S.S.G. § lB 1.13 cmt. n.1. 1 Application note 2 states


       1
           Application note 1 to U.S.S.G. § lBl.13 states in full:

       1.      Extraordinary and Compelling Reasons.-Provided the defendant meets the
               requirements of subdivision (2), extraordinary and compelling reasons exist
               under any of the circumstances set forth below:


                                                   2
 that "an extraordinary and compelling reason need not have been unforeseen at the time of

             (A) Medical Condition of the Defendant.-

                     (i) The defendant is suffering from a terminal illness (i.e., a serious and
                         advanced illness with an end oflife trajectory). A specific prognosis
                         of life expectancy (i.e., a probability of death within a specific time
                         period) is not required. Examples include metastatic solid-tumor
                         cancer, amyotrophic lateral sclerosis (ALS), end-stage organ
                         disease, and advanced dementia.
                                                                              \

                     (ii) The defendant is---

                           (1) suffering from a serious physical or medical condition,

                           (Il) suffering from a serious functional or cognitive impairment,
                                or

                           (III) experiencing deteriorating physical or mental health because
                                of the aging process,

                          that substantially diminishes the ability of the defendant to
                          provide self-care within the environment ofa correctional facility
                          and from which he or she is not expected to recover.

               (B) Age of the Defendant.-The defendant (i) is at least 65 years old; (ii)
                    is experiencing a serious deterioration in physical or mental health
                    because ofthe aging process; and (iii) has served at least 10 years or 75
                    percent of his or her term of imprisonment, whichever is less.

               (C) Family Circumstances.-

                   (i) The death or incapacitation ofthe caregiver ofthe defendant's minor
                       child or minor children.

                   (ii) The incapacitation of the defendant's spouse or registered partner
                       when the defendant would be the only available caregiver for the
                       spouse or registered partner.

               (D) Other Reasons.-A.s determined by the Director of the Bureau of
                    Prisons, there exists in the defendant's case an extraordinary and
                    compelling reason other than, or in combination with, the reasons
                    described in subdivisions (A) through (C).          ·

U.S.S.G. § lBl.13 cmt. n.1.

                                                  3
sentencingtowarrantareductioninthetermofim.prisonment." U.S.S.G. § lBl.13 cmt. n.2. Thus,

the fact ''that an extraordinary and compelling reason reasonably could have been known or

anticipated by the ~entencing court does not preclude consideration for a reduction under this policy

statement." Id. Application note 3 states, "[p]ursuant to 28 U.S.C. § 994(t), rehabilitation of the

defendant is not, by itself, an extraordinary and compelling reason for purposes of this policy

statement." U.S.S.G. § lBl.13 cmt. n.3.

       The Commission has lacked a quorum since Congress enacted the First Step Act and has not

updated U.S.S.G. § lBl.13 to accountfortheFirstStepAct. Accordingly, section lBl.13 does not

provide a policy where an inmate files a motion for a sentence reduction under 18 U.S.C. §

3S82(c)(l)(A). See,~ United States v. High, No. 20-73S0, 2021 WL 1823289, at *3 (4th Cir.

May 7, 2021); United States v. Kibble, No. 20-7009, 2021 WL 1216S43, at *3-4 (4th Cir. Apr. 1,

2021); United States v. McCoy, 981 F.3d 271, 280-84 (4th Cir. 2020). Rather, "[section] lBl.13

only applies when a request for compassionate release is made upon motion of the Director of the

[BOP]." Kibble, 2021 WL 1216S43, at *3-4. Nevertheless, section lBl.13 provides informative

policy when assessing an inmate's motion, but a court independently determines whether

"extraordinary and compelling reasons" warrant a sentence reduction under 18 U.S.C. §

3S82(c)(l)(A)(i). See High, 2021 WL 1823289, at *3; McCoy, 981 F.3d at 284. In doing so, the

court consults not only U.S.S.G. § lBl.13, but also the text of 18 U.S.C. § 3S82(c)(l)(A) and the

section 3SS3(a) factors. See.~ McCoy, 981 F.3d at 280-84; United States v. Jones, 980 F.3d

1098, 1101-03 (6th Cir. 2020); United States v. Gunn, 980 F.3d 1178, 1180-81 (7th Cir. 2020);

United States v. Ruffin, 978 F.3d 1000, 1007-08 (6th Cir. 2020); United States v. Brooker, 976 F.3d

228, 237-38 (2d Cir. 2020); United States v. Clark, No. 1:09cr336-1, 2020 WL 1874140, at *2

(M.D.N.C. Apr. 1S, 2020) (unpublished).

                                                 4
       On January 12, 2021, Roberts requested compassionate release from the warden, which the

warden denied on January 14, 2021. See [D.E. 39] 2; [D.E. 39-2]. The government has not invoked

section 3582' s exhaustion requirement. See United States v. Alam, 960 F.3d 831, 833-34 (6th Cir.

2020).2 Accordingly, the court addresses Roberts's claim on the merits.

       Roberts seeks compassionate release pursuant to section 3582(c)(l)(A). In support of his

request, Roberts cites the COVID-19 pandemic and his medical conditions, including asthma and

hisstatusasaformermarijuanasmoker. See [D.E. 39] 1,4-9; [D.E.40]. Robertsalsociteshisage

(32), the conditions at FCI Beckley, his rehabilitation efforts, that he has served over 75 percent of

his sentence, and his release plan. See [D.E. 39] 1-2, 4, 7-10.

       As for the medical condition ofthe defendant policy statement, the policy statement requires

that the defendant is "suffering from a serious physical or medical condition ... from which he or

she is not expected to recover." U.S.S.G. § lBl.13 cmt. n.l(A)(ii). AlthoughRobertsstatesthathe

suffers from asthma and that he is a former marijuana smoker, he has not demonstrated that he is not

going to recover from these conditions or that they cannot be treated while Roberts serves his

sentence. Accordingly, reducing Roberts's sentence is not consistent with application note l(A).

See 18 U.S.C. § 3582(c)(l)(A).

       As for the "other reasons" policy statement, the court assumes without deciding that the

COVID-19 pandemic and Roberts' s medical conditions, age, rehabilitation efforts, that he has served

over 75 percent ofhis sentence, and his release plan are extraordinary and compelling reasons under

section 3582(c)(l)(A). Cf. United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020) ("[T]he mere


       2
          The Fourth Circuit has not addressed whether section 3582's exhaustion requirement is a
jurisdictional or claims-processing requirement. The court assumes without deciding that the
requirement is a claims-processing rule, and that the government must ''properly invoke" the rule
for this court to enforce it. See~ 960 F.3d at 833-34.

                                                  5
existence of COVID-19 in society and the possibility that it may spread to a particular prison alone

cannot independentlyjustify compassionate release, especially considering BOP' s statutory role, and

its extensive and professional efforts to curtail the virus's spread."). Even so, the section 3SS3(a)

factors counsel against reducing Roberts's sentence. See High. 2021 WL 1823289, at *4-7; Kibble,

2021 WL 1216543, at *4-5; United States v. Chambliss, 948 F.3d 691, 693-94 (5th Cir. 2020);

Clark, 2020 WL 1874140, at *3--8.

       Roberts is 32 years old and engaged in serious criminal behavior in January 2017. See PSR

[D.E. 28] ff 7-11. On the night ofJanuary 28, 2017, officers from the Greenville Police Department

responded to a shots fired call at a residence in Greenville, North Carolina. See id. Upon arriving

at the scene, officers found Roberts and another individual in a car at the residence. See id. After

spotting the butt of handgun through the window of the car, officers detained Roberts and the other

individual and searched the car. See id. In the car, officers located a stolen .45-caliber handgun with

an obliterated serial number, eight rounds ofammunition, a loaded, stolen .40-caliber handgun, 14.45

grams of marijuana, and $1,765 in United States currency. See id. Roberts ultimately admitted to

possessing the stolen .45-caliber handgun. See id. ,r 11. Roberts also is a violent recidivist with

convictions for trespassing, robbery with a dangerous weapon, accessory after the fact to first-degree

mmder, possession of stolen goods or property, discharging a weapon into an occupied property, and

possession ofmarijuana paraphernalia. See id. ff 16--21. Roberts also has sustained one infraction

while incarcerated on his federal sentence. See [D.E. 39] 1-2. Nonetheless, Roberts has taken some

positive steps during his federal incarceration. See id. at 9--10.

       The comt has considered Roberts's potential exposme to COVID-19, Roberts's age, his

medical conditions, his rehabilitation efforts, that he has served over 75 percent ofhis sentence, and
 /

his release plan. Cf. Pem,er v. United States, 562 U.S. 476, 480--81 (2011); High, 2021 WL

                                                  6
1823289, at *4-7; United States v. McDonald, 986 F.3d 402,412 (4th Cir. 2021); United States v.

M~ 916 F.3d 389,398 (4th Cir. 2019). Having considered the entire record, the steps that the

BOP has taken to address COVID-19, the section 3553(a) factors, Roberts's arguments, the

government's persuasive response, and the need to punish Roberts for his serious criminal behavior,

to incapacitate Roberts, to promote respect for the law, to deter others, and-to protect society, the

court declines to grant Roberts's motion for compassionate release. See,~ Chavez-Meza v.

United States, 138 S. Ct. 1959, 1966-68 (2018);   Him 2021 WL 1823289, at *4-7; R ~ 978 F.3d
at 1008--09; Chambliss, 948 F.3d at 693-94; United States v. Hill, No. 4:13-CR-28-BR, 2020 WL

205515, at *2 (E.D.N.C. Jan. 13, 2020) (unpublished), aff'd, 809 F. App'x 161 (4th Cir. 2020) (per

curiam) (unpublished).

                                                  II.

       In sum, the court DENIES Roberts's motion for compassionate release [D.E. 39].

       SO ORDERED. This 1.J.... day of May 2021.



                                                           JSC.DEVER.ill
                                                           United States District Judge




                                                  7
